MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2016	ME	184	
Docket:	   Oxf-15-622	
Argued:	   September	14,	2016	
Decided:	  December	22,	2016	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                  STATE	OF	MAINE	
                                          	
                                         v.	
                                          	
                                  DAVID	HANSCOM	
	
	
HJELM,J.		

      [¶1]	 	 David	 Hanscom	 appeals	 from	 a	 judgment	 of	 conviction	 for	 two	

counts	 of	 unlawful	 sexual	 contact	 (Class	 B),	 17-A	 M.R.S.	 §	 255-A(1)(E-1)	

(2015),	entered	in	the	trial	court	(Oxford	County,	Clifford,	J.)	after	a	jury	trial.		

He	asserts	that	the	court	committed	prejudicial	error	by	declining	to	instruct	

the	 jury	 on	 specific	 unanimity	 and	 that	 during	 closing	 arguments,	 the	 State	

engaged	in	prosecutorial	misconduct	that	constituted	obvious	error.		Because	

the	 instructions	 to	 the	 jury	 were	 erroneous	 and	 the	 error	 was	 prejudicial	 to	

Hanscom,	we	vacate	the	judgment	and	remand	for	a	new	trial.		

                                   I.		BACKGROUND	

      [¶2]	 	 In	 October	 2014,	 Hanscom	 was	 indicted	 for	 three	 counts	 of	

unlawful	sexual	contact	involving	two	children	when	they	were	both	younger	
2	 	

than	twelve	years	old.		The	named	victims	are	twin	sisters,	A.B.	and	C.D.1		In	

Count	1,	Hanscom	was	charged	with	committing	unlawful	sexual	contact	with	

penetration	(Class	A)	against	A.B.,	see	17-A	M.R.S.	§	255-A(1)(F-1)	(2015),	on	

or	about	December	1,	2010.		A.B.	and	C.D.	are	the	named	victims	in	Counts	2	

and	 3,	 respectively,	 which	 alleged	 unlawful	 sexual	 contact	 without	

penetration,	 see	 17-A	 M.R.S.	 §	 255-A(1)(E-1),	 on	 or	 about	 July	 1,	 2012.		

Hanscom	 entered	 pleas	 of	 not	 guilty	 to	 all	 charges,	 and	 the	 court	 held	 a	

two-day	jury	trial	in	September	2015.			

           [¶3]	 	 The	 trial	 record,	 viewed	 in	 the	 light	 most	 favorable	 to	 the	 State,	

supports	the	following	facts.		See	State	v.	Haag,	2012	ME	94,	¶	2,	48	A.3d	207.		

A.B.	 and	 C.D.	 are	 the	 biological	 granddaughters	 of	 Hanscom’s	 wife,	 who	

married	 Hanscom	 in	 1998.	 	 A.B.	 and	 C.D.	 visited	 Hanscom	 and	 his	 wife	

regularly	 at	 the	 Hanscom	 residence	 in	 Mason	 Township,	 including	 every	

Christmas,	during	the	summers,	and	on	occasional	long	weekends	and	spring	

breaks.		One	such	visit	was	during	the	summer	of	2012.		During	these	visits,	

A.B.	and	C.D.	stayed	in	an	upstairs	bedroom	down	the	hall	from	the	bedroom	

Hanscom	shared	with	his	wife.			




																																								 								
    1		The	initials	we	use	in	this	opinion	do	not	match	the	victims’	names.	
   	                                                                                   3	

       [¶4]	 	 According	 to	 C.D.,	 when	 she	 visited	 Hanscom	 and	 her	

grandmother,	around	midnight	Hanscom	frequently	entered	the	bedroom	she	

and	her	sister	used,	pushed	aside	her	blanket,	nightgown,	and	underwear,	and	

touched	 her	 genitals	 with	 his	 fingers	 for	 several	 minutes.	 	 Hanscom	 would	

then	go	to	her	sister’s	bed	and	touch	her	in	the	same	way.		C.D.	testified	that	

this	occurred	“like	every	day	we	slept	there”	and	that	it	always	happened	the	

same	way.		According	to	A.B.,	Hanscom	would	enter	the	bedroom	at	4:00	a.m.,	

sit	 down	 on	 the	 edge	 of	 her	 bed,	 move	 the	 covers,	 lift	 her	 nightgown	 and	

underwear,	 and	 touch	 her	 genitals	 with	 his	 fingers.	 	 She	 also	 testified	 that	

Hanscom	 sometimes	 touched	 C.D.	 in	 the	 same	 way.	 	 A.B.	 stated	 that	 the	

contact	occurred	“more	than	once	but	it	didn’t	always	happen.”				

       [¶5]	 	 At	 the	 close	 of	 the	 State’s	 case-in-chief,	 the	 court	 granted	

Hanscom’s	motion	for	judgment	of	acquittal	on	Count	1	because	of	insufficient	

evidence	of	penetration.		See	M.R.U.	Crim.	P.	29(a).		This	left	Counts	2	and	3,	

each	 of	 which	 alleged	 a	 single	 criminal	 act	 of	 unlawful	 sexual	 contact	

committed	against	one	of	the	two	girls	on	or	about	July	1,	2012.			

       [¶6]	 	 At	 the	 close	 of	 the	 evidence,	 Hanscom	 requested	 the	 court	 to	

instruct	 the	 jury	 on	 specific	 unanimity	 using	 the	 following	 instruction	

modeled	on	Maine’s	pattern	instruction:		
4	 	

       In	 order	 to	 convict	 the	 defendant,	 you	 must	 all	 agree,	 beyond	 a	
       reasonable	 doubt,	 that	 the	 defendant	 committed	 the	 crime	 of	
       unlawful	sexual	conduct	on	at	least	one	specific	occasion.		It	is	not	
       enough	 if	 some	 of	 you	 find	 that	 the	 crime	 is	 proven	 only	 on	 one	
       date,	and	others	find	that	the	crime	is	proven	only	on	a	different	
       date.	 	 All	 of	 you	 must	 agree	 that	 at	 least	 one	 specific	 incident	 of	
       the	crime	is	proven	to	support	a	conviction.	

See	Alexander,	Maine	Jury	Instruction	Manual	§	6-65	at	6-131	(2016	ed.).		The	

court	 declined	 to	 give	 the	 instruction,	 stating,	 “The	 problem	 is	 only	 one	

allegation	to	each	victim	and	not	multiple	allegations	as	to	each	victim	so	.	.	.	I	

think	 it	 would	 be	 a	 little	 more	 confusing,	 and	 I’m	 not	 sure	 it	 would	 be	 very	

enlightening	to	the	jury.”				

       [¶7]		The	jury	found	Hanscom	guilty	of	both	counts	of	unlawful	sexual	

contact.		In	December	2015,	the	court	imposed	concurrent	sentences	of	three	

years’	imprisonment	with	all	but	fifteen	months	suspended	and	eight	years	of	

probation.		Hanscom	appealed.		15	M.R.S.	§	2115	(2015).			

                                     II.		DISCUSSION	

	      [¶8]	 	 Hanscom	 argues	 that	 the	 court	 erred	 by	 rejecting	 his	 request	 for	

the	 specific	 unanimity	 instruction.	 	 He	 also	 contends	 that	 in	 its	 closing	

argument,	the	State	made	improper	statements	that,	even	in	the	absence	of	an	

objection,	warrant	a	new	trial.		We	consider	these	issues	in	turn,	agreeing	with	
     	                                                                                   5	

Hanscom’s	first	contention	but	also	addressing	the	second	to	avoid	recurrence	

of	improper	prosecutorial	comments	at	the	retrial.	

A.       Requested	Jury	Instruction	

         [¶9]		Testifying	at	trial,	both	victims	described	multiple	incidents	when	

Hanscom	 had	 sexual	 contact	 with	 each	 of	 them.	 	 C.D.	 testified	 that	 the	

incidents	 occurred	 “every	 day	 we	 slept	 there,”	 and	 A.B.	 told	 the	 jury	 that	 it	

happened	 “more	 than	 once.”	 	 According	 to	 the	 girls’	 mother,	 they	 visited	 the	

Hanscoms	a	number	of	times	each	year,	including	Christmas,	long	weekends,	

and	during	summers.		Although	A.B.	and	C.D.	testified	that	Hanscom	engaged	

in	 this	 conduct	 against	 each	 of	 them	 more	 than	 once,	 Hanscom	 was	 charged	

with	 only	 one	 criminal	 act	 against	 each	 girl.	 	 Because	 the	 State	 presented	

evidence	 of	 multiple	 incidents	 committed	 against	 each	 named	 victim,	

Hanscom	requested	that	the	court	instruct	the	jury	on	specific	unanimity—in	

effect,	that	the	jury	could	find	him	guilty	of	a	particular	count	only	if	the	jurors	

agreed	 unanimously,	 beyond	 a	 reasonable	 doubt,	 that	 “at	 least	 one	 specific	

incident”	 occurred;	 but	 that	 a	 guilty	 verdict	 could	 not	 be	 predicated	 on	 a	

finding	 by	 some	 jurors	 that	 Hanscom	 committed	 the	 crime	 at	 one	 particular	

time	and	a	finding	by	other	jurors	that	he	committed	the	crime	at	a	different	

time.	 	 The	 court	 did	 not	 give	 this	 instruction	 to	 the	 jury,	 reasoning	 that	
6	 	

because	 there	 was	 only	 one	 count	 for	 each	 victim,	 the	 instruction	 would	 be	

confusing.			

       [¶10]		“We	review	jury	instructions	as	a	whole	for	prejudicial	error,	and	

to	 ensure	 that	 they	 informed	 the	 jury	 correctly	 and	 fairly	 in	 all	 necessary	

respects	 of	 the	 governing	 law.”	 	 State	 v.	 Tucker,	 2015	 ME	 68,	 ¶	 11,	 117	 A.3d	

595	(quotation	marks	omitted).		Where,	as	here,	the	appellant	has	preserved	

the	issue	for	appeal	by	requesting	that	the	court	give	the	instruction	at	issue,	

see	 Clewley	 v.	 Whitney,	 2002	 ME	 61,	 ¶	 9,	 794	 A.2d	 87,	 we	 will	 vacate	 the	

judgment	if	the	appellant	demonstrates	that	the	requested	jury	instruction	

       (1)	 stated	 the	 law	 correctly;	 (2)	 was	 generated	 by	 the	 evidence;	
       (3)	was	not	misleading	or	confusing;	and	(4)	was	not	sufficiently	
       covered	in	the	instructions	the	court	gave.		In	addition,	the	court’s	
       refusal	 to	 give	 the	 requested	 instruction	 must	 have	 been	
       prejudicial	to	the	requesting	party.	

State	v.	Hanaman,	2012	ME	40,	¶	16,	38	A.3d	1278	(citation	omitted).		Here,	

the	 record	 demonstrates	 that	 the	 court	 committed	 prejudicial	 error	 by	 not	

including	the	requested	instruction	in	its	charge	to	the	jury.	

       [¶11]	 	 The	 specific	 unanimity	 instruction	 proposed	 by	 Hanscom	

correctly	states	the	law	in	a	way	that	is	not	misleading	or	confusing,	because	

in	 order	 for	 the	 jury	 to	 find	 Hanscom	 guilty	 of	 a	 particular	 charge,	 the	

instruction	would	properly	require	a	unanimous	agreement	among	the	jurors	
     	                                                                                                         7	

that	a	single	incident	of	unlawful	sexual	contact	occurred.		See	State	v.	Fortune,	

2011	ME	125,	¶	31,	34	A.3d	1115	(“When	separate,	.	.	.	similar	incidents	such	

as	thefts	or	drug	transactions	are	the	evidence	supporting	a	single	charge,	the	

jury	 must	 unanimously	 find	 that	 one	 specific	 incident	 occurred	 .	 .	 .	 .”		

(Emphasis	added)).		This	stands	in	contrast	to	other	circumstances	where	the	

specific	 unanimity	 instruction	 is	 not	 warranted:	 for	 example,	 where	 a	 crime	

can	be	committed	by	alternative	means,	see	State	v.	Nguyen,	2010	ME	14,	¶	15,	

989	A.2d	712;	or	where	the	State	alleges	that	there	was	more	than	one	victim	

of	a	single	crime,	see	Fortune,	2011	ME	125,	¶	33,	34	A.3d	1115.			

           [¶12]		Here,	the	problem	arises—and	the	specific	unanimity	instruction	

was	 necessary—because	 the	 State	 presented	 evidence	 that	 Hanscom	

committed	the	same	crime	against	each	victim	on	different	occasions,	and	any	

one	 of	 those	 occasions	 could	 have	 led	 to	 a	 guilty	 verdict	 on	 that	 particular	

charge.2	 	 In	 such	 circumstances,	 the	 specific	 unanimity	 instruction	 prevents	

jury	confusion	and	serves	to	ensure	that	a	guilty	verdict	is	based	on	the	jury’s	

																																								 								
    2		In	addition	to	the	incidents	in	the	bedroom	as	described	by	the	girls,	A.B.	testified	that	during	a	

visit	 to	 Hanscom’s	 residence,	 Hanscom	 put	 his	 hand	 under	 her	 clothing	 and	 touched	 her	 “butt”	
while	 she	 sat	 on	 Hanscom’s	 lap	 in	 a	 chair	 in	 the	 den	 and	 played	 a	 computer	 game.	 	 We	 need	 not	
decide	whether	A.B.’s	description	of	where	Hanscom	touched	her	would	be	sufficient	to	support	a	
conviction	 for	 unlawful	 sexual	 contact,	 see	 17-A	 M.R.S.	 §	 251(1)(D)	 (2015)	 (defining	 “sexual	
contact”	as	“any	touching	of	the	genitals	or	anus,	directly	or	through	clothing”),	because	the	specific	
unanimity	 instruction	 became	 necessary	 based	 on	 evidence	 that	 he	 committed	 that	 crime	 against	
her	more	than	once	in	the	bedroom	where	he	allegedly	touched	her	genitals,	and	without	regard	to	
the	alleged	incident	in	the	den.		
8	 	

unanimous	 conclusion	 that	 the	 State	 proved	 a	 single	 criminal	 episode.	 	 Id.		

This	 would	 not—as	 the	 State	 claims—have	 required	 proof	 that	 the	 crime	

occurred	 on	 a	 particular	 date.	 	 Rather,	 the	 specific	 unanimity	 instruction	

merely	requires	the	State	to	persuade	the	jury	beyond	a	reasonable	doubt	that	

the	crime	at	issue	was	committed	on	some	particular	occasion.	

	      [¶13]	 	 Further,	 the	 requirement	 of	 specific	 unanimity	 was	 not	

sufficiently	addressed	in	the	other	instructions	given	by	the	court	to	the	jury.		

See	id.		In	relevant	part,	the	court	instructed	the	jury:		

       Count	 II,	 as	 to	 the	 charge	 of	 unlawful	 sexual	 contact	 on	 or	 about	
       July	 1,	 2012	 involving	 [A.B.]	 and	 you	 make	 the	 determination	 of	
       whether	 you	 find	 the	 defendant	 guilty	 or	 not	 guilty	 and	 so	 you	
       indicate.	 	 And	 then	 as	 to	 Count	 III,	 you	 make	 the	 same	 –	 you	 go	
       through	the	same	assessment	as	to	the	charge	of	–	involving	[C.D.]	
       and	you	make	a	determination	whether	the	defendant	is	guilty	or	
       not	guilty.		

       Your	 verdict	 must	 be	 unanimous.	 	 All	 12	 of	 the	 jurors	 who	
       deliberate	must	agree	in	order	to	reach	a	verdict.		

The	 court	 also	 instructed	 the	 jury,	 “There	 [are]	 two	 charges.		 You	 [have]	 the	

verdict	form.		Each	one	is	addressed	separately.		The	burden	is	on	the	State	to	

prove	the	element	of	each	of	those	charges.”		Thus,	although	the	court	drew	a	

clear	 distinction	 between	 the	 two	 counts,	 its	 instructions	 fell	 short	 of	

distinguishing	 among	 the	 multiple	 factual	 bases	 presented	 by	 the	 State	 to	

support	each	count.			
     	                                                                                                             9	

	          [¶14]		Overall,	in	the	circumstances	presented	here,	the	omission	of	the	

specific	 unanimity	 instruction	 was	 prejudicial	 to	 Hanscom.	 	 Based	 on	 the	

State’s	 evidence,	 the	 jury	 was	 entitled	 to	 reasonably	 conclude	 that	 Hanscom	

committed	the	crime	of	unlawful	sexual	contact	more	than	once	against	each	

girl.	 	 The	 jury	 was	 not	 instructed,	 however,	 about	 the	 requirement	 of	

unanimity	as	it	applies	to	a	single	incident,	and	the	instructions	therefore	left	

open	the	prospect	that	the	jury	would	find	Hanscom	guilty	based	on	verdicts	

that	were	less	than	unanimous.		As	a	result,	the	error	affecting	the	instructions	

was	prejudicial.				

	          [¶15]	 	 The	 State	 argues	 that	 evidence	 of	 multiple	 criminal	 episodes	

committed	against	each	named	victim	did	not	generate	the	need	for	the	court	

to	instruct	the	jury	on	specific	unanimity,	because	evidence	of	those	additional	

acts	was	admissible,	not	as	an	independent	basis	for	criminal	liability,	but	as	

evidence	of	prior	bad	acts.		See	M.R.	Evid.	404(b);	Steadman	v.	Pagels,	2015	ME	

122,	¶	18,	125	A.3d	713.		The	court	rejected	Hanscom’s	proposed	instruction,	

however,	 for	 a	 very	 different	 reason,	 namely,	 its	 conclusion	 that	 the	

instruction	 would	 be	 confusing.	 	 The	 record	 before	 us	 does	 not	 suggest	 that	

the	 State	 presented	 a	 Rule	 404(b)	 analysis	 to	 the	 court.3	 	 Consequently,	 the	

																																								 								
    3	 	 It	 is	 apparent	 that	 the	 parties	 did	 not	 create	 a	 full	 record	 of	 the	 discussion	 regarding	 the	

specific	unanimity	instruction.		The	trial	transcript	contains	a	sidebar	colloquy	among	the	court	and	
10	 	

court	was	not	alerted	that	the	State	was	calling	for	it	to	engage	in	the	sensitive	

and	 discretionary	 balancing	 process	 that	 often	 accompanies	 an	 offer	 of	

evidence	 of	 prior	 bad	 acts,	 see	 State	 v.	 Wyman,	 2015	ME	 2,	 ¶	 21,	 107	 A.3d	

1134,	 in	 order	 to	 determine	 if	 that	 evidence	 could	 be	 properly	 used	 for	 that	

purpose,	see	Steadman,	2015	ME	122,	¶	18,	125	A.3d	713.		Because	the	State	

did	 not	 call	 on	 the	 court	 to	 pass	 on	 the	 theory	 of	 admissibility	 it	 proposes	

here,	we	will	not	entertain	the	State’s	contention	on	a	post	hoc	basis.	

	          [¶16]		The	Maine	Constitution	provides	that	“unanimity,	in	indictments	

and	 convictions,	 shall	 be	 held	 indispensable.”	 	 Me.	 Const.	 art.	 I,	 §	 7;	 see	 also	

State	v.	Elliott,	2010	ME	3,	¶	23,	987	A.2d	513.		As	we	have	previously	stated,	

“[o]n	 request,	 the	 jury	 should	 be	 instructed	 on	 [specific	 unanimity],	 if	 the	

evidence	offered	in	support	of	one	charge	includes	more	than	one	incident	of	

the	charged	offense.”		Fortune,	2011	ME	125,	¶	31,	34	A.3d	1115.		The	court	

denied	 Hanscom’s	 request	 for	 the	 instruction,	 and	 the	 error	 was	 prejudicial	

because	 on	 this	 record,	 the	 instructions	 created	 the	 prospect	 that	 the	 jury	

found	Hanscom	guilty	of	each	charge	with	less	than	unanimity.		




																																								 																																								 																																								 																														 	
counsel	 where	 the	 proposed	 instruction	 was	 discussed	 and	 which	 refers	 to	 a	 chambers	
conversation	 that	 is	 not	 included	 in	 the	 record.	 	 Nothing	 in	 the	 recorded	 sidebar	 conference	
suggests	 that	 the	 State	 made	 an	 argument	 based	 on	 Rule	 404(b),	 and	 without	 more	 we	 will	 not	
speculate	about	the	scope	of	the	unrecorded	discussion.			
      	                                                                                                               11	

B.	        Prosecutorial	Misconduct	

	          [¶17]	 	 Hanscom	 also	 contends	 that	 during	 closing	 arguments,	 the	

prosecutor	 made	 statements	 that	 constituted	 prosecutorial	 misconduct.		

Although	 we	 vacate	 the	 conviction	 on	 other	 grounds,	 we	 address—again4—

the	 issue	 of	 prosecutorial	 misconduct	 committed	 in	 the	 State’s	 closing	

argument.			

           [¶18]		The	role	of	a	prosecutor	in	the	courtroom	is	unique,	serving	as	a	

“minister	 of	 justice”	 who	 is	 obligated	 “to	 see	 that	 the	 defendant	 is	 accorded	

procedural	 justice	 and	 that	 guilt	 is	 decided	 upon	 the	 basis	 of	 sufficient	

evidence.”		M.R.	Prof.	Conduct	3.8	cmt.	(1);	see	also	State	v.	Robinson,	2016	ME	

24,	 ¶	 23,	 134	 A.3d	 828.	 	 Prosecutors	 must	 “walk	 a	 careful	 line”	 to	 avoid	

overreaching,	 and	 “[a]lthough	 permitted	 to	 strike	 hard	 blows,	 a	 prosecutor	

may	not	strike	foul	ones.”		State	v.	Dolloff,	2012	ME	130,	¶	41,	58	A.3d	1032	

(quotation	marks	omitted).		

	          [¶19]		Hanscom	correctly	points	to	multiple	instances	of	misconduct	by	

the	 prosecutor	 during	 her	 closing	 argument.	 	 For	 example,	 the	 prosecutor	

made	references	to	factual	information	extrinsic	to	the	record:		


																																								 								
    4	 	 See,	 e.g.,	 State	 v.	 Madeiros,	 2016	 ME	 155,	 ¶	 19,	 ---	 A.3d	 ---;	 State	 v.	 McBreairty,	 2016	 ME	 61,	

¶	24,	137	A.3d	1012;	State	v.	Robinson,	2016	ME	24,	¶	28,	134	A.3d	828;	State	v.	Fahnley,	2015	ME	
82,	¶	34,	119	A.3d	727.	
12	 	

        And,	 folks,	 anyone	 who	 reads	 the	 newspaper	 or	 watches	 the	 TV	
        news	 knows	 that	 men	 accused	 of	 abusing	 children	 are	 often	
        among	 the	 most	 respected	 members	 of	 the	 community.	 	 This	 is	
        how	they’re	able	to	get	away	with	it	for	years.	 	I	mean,	teachers,	
        coach[es],	leaders	of	youth	organizations,	such	as,	Boy	Scouts	and,	
        sadly,	 even	 clergy	 members	 are	 found	 to	 have	 committed	 acts	
        such	as	these.	

Violating	 the	 principle	 that	 the	 State’s	 presentation	 to	 the	 jury	 “must	 be	

strictly	 confined	 to	 the	 domain	 of	 facts	 in	 evidence,”	 the	 prosecutor	

impermissibly	 referenced	 news	 events	 about	 child	 abuse	 and	 imputed	 the	

criminal	acts	of	others	to	Hanscom.		Robinson,	2016	ME	24,	¶	28,	134	A.3d	828	

(quotation	marks	omitted).		

	       [¶20]		In	addition,	the	prosecutor	vouched	for	the	credibility	of	the	two	

child	 witnesses	 during	 closing	 arguments,	 stating:	 “I	 would	 submit	 the	 most	

important	 testimony	 that	 you	 heard	 yesterday	 came	 from	 [A.B.	 and	

C.D.].	.	.		They	 were	 specific,	 they	 were	 detailed,	 and	 I	 would	 submit	 to	 you	

they	were	genuine	in	their	testimony.”		A	lawyer	should	not	“state	a	personal	

opinion	 as	 to	 .	 .	 .	 the	 credibility	 of	 a	 witness.”	 	 State	 v.	 Hassan,	 2013	 ME	 98	

¶	33,	82	A.3d	86	(citing	M.R.	Prof.	Conduct	3.4(e)).		A	prosecutor	may	properly	

suggest	 to	 the	 jury	 ways	 to	 analyze	 the	 credibility	 of	 witnesses	 when	 those	

arguments	 are	 “fairly	 based	 on	 facts	 in	 evidence.”	 	 See	 Hassan,	 2013	 ME	 98,	

¶	33,	 82	 A.3d	 86	 (quotation	 marks	 omitted).	 	 It	 is	 improper,	 however,	 for	 a	
    	                                                                                13	

prosecutor	 to	 vouch	 for	 a	 witness	 by	 “impart[ing]	 her	 personal	 belief	 in	 a	

witness’s	 veracity	 or	 impl[ying]	 that	 the	 jury	 should	 credit	 the	 prosecution’s	

evidence	 simply	 because	 the	 government	 can	 be	 trusted.”	 	 State	 v.	 Williams,	

2012	 ME	 63,	 ¶	 46,	 52	 A.3d	 911	 (quotation	 marks	 omitted).	 	 Here,	 the	

prosecutor	crossed	that	line.	

	       [¶21]		Because	we	vacate	the	judgment	on	other	grounds,	we	need	not	

determine	whether	these	and	other	comments	made	by	the	State	to	the	jury	

would	 require	 a	 new	 trial,	 even	 though	 the	 issue	 was	 not	 preserved	 below.		

See	Dolloff,	2012	ME	130,	¶¶	35-38,	58	A.3d	1032	(discussing	the	standard	of	

review	 for	 improper	 closing	 arguments	 by	 the	 State	 in	 the	 absence	 of	 an	

objection	at	trial).		We	nonetheless	address	the	issue	because	of	its	recurrence	

in	 cases	 presented	 on	 appeal	 and	 in	 an	 effort	 to	 prevent	 it	 from	 occurring	

again	on	retrial.			

        The	entry	is:	

                       Judgment	vacated.		Remanded	for	a	new	trial.		
	
	       	     	        	    	     	
	
	
	
	
	
	
	
14	 	

	
Walter	F.	McKee,	Esq.	(orally),	and	James	A.	Billings,	Esq.,	McKee	Billings,	LLC,	
P.A.,	Augusta,	for	appellant	David	Hanscom	
	
Andrew	 S.	 Robinson,	 District	 Attorney,	 Alexandra	 W.	 Winter,	 Asst.	 Dist.	 Atty.	
(orally),	 and	 Joseph	 M.	 O’Connor,	 Asst.	 Dist.	 Atty.,	 Office	 of	 the	 District	
Attorney,	South	Paris,	for	appellee	State	of	Maine	
	
		        	
Oxford	County	Superior	Court	docket	number	CR-2014-466	
FOR	CLERK	REFERENCE	ONLY